 DECISIONS OF NATIONAL LABOR RELATIONS BOARDEngineers Union Local 444, International Union ofElectrical, Radio and Machine Workers, AFL-CIO, CLC (Sperry Rand Corporation) and MaryDominique and Lawrence Ferriso. Cases 29-CB-2712, 29-CB-2712-4, and 29-CB-2712 3March 14, 1978DECISION AND ORDERBY MEMBERS JENKINS, MURPHY, ANDTRUESDALEOn September 13, 1977, Administrative Law JudgePlatonia P. Kirkwood issued the attached Decision inthis proceeding. Thereafter, Respondent filed excep-tions and a supporting brief, and the GeneralCounsel and Charging Party Lawrence Ferriso filedcross-exceptions and briefs in support thereof and inresponse to Respondent's exceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions andbriefs and has decided to affirm the rulings.' find-ings,2and conclusions of the Administrative LawJudge, to modify her remedy,3and to adopt herrecommended Order, as herein modified.4ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge, asmodified below, and hereby orders that the Respon-dent, Engineers Union Local 444, InternationalUnion of Electrical, Radio and Machine Workers,AFL-CIO, CLC, Roslyn Heights, New York, itsofficers, agents, and representatives, shall take theaction set forth in the said recommended Order, as somodified:1. Substitute the following for paragraph l(a) ofthe recommended Order:"(a) Interfering with, restraining, or coercing em-ployees in the exercise of the rights guaranteed themby Section 7 of the Act by instituting disciplinaryproceedings against, fining, or attempting to enforcepayment of such fines against the employees listedbelow on the basis of their crossing picket lines of theUnion to go to work at Sperry Rand Corporationsubsequent to submitting resignations of their mem-bership in the Union:Anthony ScocaRichard BallingerEugene WellsF. NestleBarry DorfHorst LoheWalter Pruss"2. Substitute the attached notice for that of theAdministrative Law Judge.I We find it unnecessary to pass upon Charging Party Ferriso'scontention that the Administrative Law Judge erroneously failed to reachhis contention that the Union did not adequately inform the employees ofthe resignation provisions of its International constitution. We find, as didthe Administrative Law Judge, that Respondent's resignation provisions areso restrictive as to be unlawful even in the presence of knowledge. Local1384, United Automobile, Aerospace, Agricultural Implement Workers, UA W(Ex-Cell-O Corporation), 227 NLRB 1045 (1977).2 Members Jenkins and Murphy, who dissented in Machinists Local1327, International Association of Machinists and Aerospace Workers, AFL-CIO, District Lodge 115 (Dalmo Victor), 231 NLRB 719(1977), note that themembership resignation restrictions here not only require submission of a60-day advance notice, but limit resignations to times when neither a strikeis in progress nor a bargaining agreement with a union-shop provision is ineffect. Such restrictions, in reality, provide no meaningful period duringwhich employees can exercise the rights guaranteed them under Sec. 7 of theAct to refrain from union activity and thus cannot operate as a lawful bar toresignation. This element was not present in Dalmo Victor, where therestriction ran only against resignations after a strike was called and a picketline was established. Member Jenkins notes in addition that here, unlike Ex-Cell-O, supra, in which he dissented, the restrictions on resignation providedno annual nor, indeed, any other reasonable and predictable period withinwhich a resignation could occur.3 In the remedy portion of her Decision, the Administrative Law Judgeinadvertently stated that interest on the refunded fines shall be assessed "atthe rate of 7 percent per annum." However, interest will be assessed inaccordance with Florida Steel Corporation, 231 NLRB 651 (1977), in whichthe Board ordered that interest on backpay and other monetary awards becomputed at the "adjusted prime rate" used by the United States InternalRevenue Service. See, generally, Isis Plumbing & Heating Co., 138 NLRB716 (1962).4 We shall modify the recommended Order and notice to conform withthe Administrative Law Judge's findings and conclusions of law.APPENDIX BNOTICE To MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all sides had the opportunityto present their evidence, the National Labor Rela-tions Board has found that we violated the NationalLabor Relations Act, and ordered us to post thisnotice and abide by its terms.WE WILL NOT interfere with, restrain, or coerceemployees in the exercise of the rights guaranteedthem by Section 7 of the Act by institutingdisciplinary proceedings against, fining, or at-tempting to enforce payment of such fines againstthe employees listed below on the basis of theircrossing our picket lines to go to work at SperryRand Corporation subsequent to submitting res-ignations of their membership in the Union:Mary DominiqueLawrence Ferriso235 NLRB No. 20Joseph VespoDave HelmsMary DominiqueLawrence FerrisoJoseph VespoDave Helms98 ENGINEERS UNION LOCAL 444Anthony Scoca Barry DorfRichard Ballinger Horst LoheEugene Wells Walter PrussF. NestleWE WILL NOT in any like or related mannerrestrain or coerce employees in the exercise ofrights guaranteed them by Section 7 of theNational Labor Relations Act.WE WILL rescind the fines we imposed upon theabove-named employees for crossing our picketline and going to work for Sperry Rand Corpora-tion during our strike against the latter whichbegan on September 16, 1976, and WE WILLexpunge from our records the fact that weimposed such fines.WE WILL forthwith notify each of the afore-mentioned persons, in writing, that the finesheretofore imposed upon them have been rescind-ed, and that we will hereafter take no action toenforce the same.WE WILL forthwith refund to the aforesaidindividuals all moneys they may have paid onaccount of the aforesaid fines, with interest.ENGINEERS UNIONLOCAI 444,INTERNATIONAL UNIONOF ELECTRICAL, RADIOAND MACHINE WORKERS,AFL-CIO, CLCDECISIONSTATEMENT OF THE CASEPLATONIA P. KIRKWOOD, Administrative Law Judge:This matter was heard before me at Brooklyn, New York,on March 7 and 8, 1977. The complaint issued January 12,1977, on charges filed December 1, 6, and 20, 1976.The complaint alleges that the Respondent violatedSection 8(b)(IXA) of the Act for threatening to fine and forimposing fines on II employees of the Employer becausethese employees, after duly submitting to the Respondentresignations of their union membership, crossed theUnion's picket line to work for the Employer during theUnion's conduct of a strike. Respondent, in its answer,admits that it had imposed fines on the 11 employeesnamed in the complaint for crossing the picket line, but itdenies that the said employees succeeded in resigning fromthe Union when the fines were imposed. It disclaims thealleged violation, accordingly, and interposes, as an affir-mative defense to the complaint, certain provisions of itsI The Respondent's answer also contained a "second affirmative de-fense" to the complaint based on representations that the Employer had: (I)persuaded and coerced the employees to cross the picket line and had giventhem assurances that it would indemnify them against any subsequent finesthe Union might levy: and (2) instigated this litigation and was underwritingthe expenses of the same. On motion of the General Counsel, I struck the"second affirmative defense" and, during the course of the hearing, Iconstitution and bylaws which bar members from resigningtheir union membership during the conduct of the strikeand which also authorize the Union to discipline and finemembers engaging in strikebreaking activity.'Upon the entire record in this case, including the oralarguments made before me, the posthearing briefs submit-ted by the General Counsel, the Charging Parties and theRespondent, respectively, and from my observation of thewitnesses and their demeanor, I make the following:FINDINGS OF FACTI. The business of the CompanySperry Rand Corporation (herein called Sperry or theEmployer) is a Delaware corporation. It operates at LakeSuccess, New York, its Systems Management and SperryGyroscope division-that involved in this proceeding. Itthere engages in the manufacture, sale, and distribution ofelectronic equipment and related products.The complaint alleges, the answer admits, and I find thatSperry is an employer engaged in commerce within themeaning of the Act and that its operations are of sufficientmagnitude to satisfy the Board's discretionary jurisdiction-al standards.2. The labor organization involvedThe complaint alleges, the answer admits, and I find thatEngineers Union Local 444, International Union of Elec-trical, Radio and Machine Workers, AFL-CIO, CLC(herein called the Union or Local 444), is a labor organiza-tion within the meaning of Section 2(5) of the NationalLabor Relations Act.3. The alleged unfair labor practicesa. Background informationSperry and the Union have had a series of collective-bargaining agreements covering a unit of professionalengineers (currently about 1,200 in number) since aboutJune 5, 1970.2 Each such contract has contained a standardunion-shop provision requiring acquisition of membershipin the Union by covered employees within 30 days of hireor 30 days from the effective date of the contract,whichever was later, and the retention of such membershipthereafter as a condition of continued employment. (Thelast of the contracts which preceded the events placed inissue here expired on September 15, 1976.)Employees who were not members of the Union whenhired (among them 11 employees involved in the proceed-ing) were asked to comply with the terms of the contractualunion-shop provisions by signing the following form:TO: SPERRY GYROSCOPE AND SPERRY SYSTEMSMANAGEMENT DIVISIONS OF SPERRY RAND CORP.rejected an offer of proof directed to establishing the factual base of all orpart of that defense. I note that the Respondent, in its brief, asks that Ireconsider my rulings in this respect. I reject that request and adhere to myoriginal rulings.2 Prior to that date, the engineers were apparently included in other unitsrepresented by different local affiliates of the Respondent's parent Intema-tional (IUE).99 DECISIONS OF NATIONAL LABOR RELATIONS BOARDI hereby request and accept membership in theEngineers Union, a Local of the International Union ofElectrical, Radio and Machine Workers, A.F.L. -C.I.O. and of my own free will hereby authorize thesaid Local Union, its agents or representatives to actfor me as a Collective Bargaining Agency in all matterspertaining to rates of pay, wages, hours or otherconditions of employment and to enter into contractwith my employer covering all such matters includingcontracts which may require the continuance of mymembership in said Union as a condition of myemployment.You are hereby authorized and directed to deductfrom my wages my regular Union membership dues(including delinquent dues) and initiation fee in theamounts certified by the Union, and to remit the sameto the Engineers Union, a Local of the InternationalUnion of Electrical, Radio and Machine Workers,A.F.L. -C.I.O.This assignment and authorization shall remain ineffect until revoked by me, and shall be irrevocable fora period of one year from the date appearing above, oruntil the expiration of the applicable agreement be-tween the Company and the Union, whichever issooner.Unless individual written notice of revocation byregistered mail to the employer and the Union is givenby me at least ten days prior to the expiration of theaforesaid one-year period or at least ten days prior tothe expiration of the applicable agreement, whichever issooner, this assignment and authorization shall beirrevocable for successive periods of one year thereaf-ter, or for the period of each succeeding applicablecollective agreement between the Employer and theUnion, whichever shall be shorter with the sameprivilege of revocation at the end of each such period.I hereby revoke any prior authorization for duescheck-off.3There was uncontradicted evidence that, under unionpolicy, the employees were not advised that they had theoption not to join and could comply with the compulsory3 of the II employees here involved, 10 executed applications for unionmembership between June 15, 1970, and October 25, 1974. The 11themployee (D. Helms) signed such an application on October 6, 1969.4 I am narrating evidence concerning the nature of the employees'membership ties and the availability of information or its publicationregarding the Respondent's restrictions on resignations and on strikebreak-ing activity because of the consideration given such evidence by the Board,as a threshhold matter, in a recent 8(bX)()(A) case turning on issues similarto those here posed. Local 1384, United Automobile, Aerospace, AgriculturalImplement Workers, UA W (Ex-Cell-O Corporation), 227 NLRB 1045 (1977).The parties' arguments as to what conclusions should be drawn from thatevidence are stated infra, as are my reasons for finding that I need not passon their merits and for declining so to do.s The Respondent did not supply a copy of the IUE's constitution to itsmembers as part of the materials it regularly sent or gave the members.Copies of that document were, however, maintained at the union and IUEoffices and members could obtain them from those sources.e The Respondent claims that, nonetheless, all those then IUE membersat Sperry were constructively notified of the terms of the amendmentbecause: (a) the three IUE locals at Sperry posted notices of the text of theamendment on plant bulletin boards; (b) the Union mailed to its memberscopies of IUE's newspapers which contained a summary of the events at theIUE convention and reported about the adoption of the amendmentprovisions of the union-shop contract's terms by tendering"periodic dues and initiation fees uniformly required as acondition of acquiring or retaining membership." SeeN. L R.B. v. General Motors Corporation, 373 U.S. 374(1963). There is also uncontradicted evidence that at leasttwo of the I I employees here involved sought to indicate,by striking out certain of the "voluntary" language in theabove application, that they were acquiring union member-ship only because they were forced to do so, but that theUnion refused to accept such application and requiredthose employees to submit a new and unaltered card.4At the time of joining the Union, each of the employeesreceived a package of materials which, inter alia, containeda copy of the Respondent's then effective constitutionalprovisions. One of the articles of the latter contained areference to the constitution of the Respondent's parentInternational union (IUE) and stated, inter alia, that it wasthe obligation of each union member not to engage inconduct in derogation of any obligation imposed upon himby any provisions of the local and the Internationalconstitutions.5The IUE constitution is that containing the provisionrestricting resignations of membership which are set forthin part I of Appendix A, attached hereto. That provisionwas adopted at the IUE convention held in 1970 as anamendment to the IUE constitution. It became effectivelater that year after ratification by IUE local unionsthrough referendum procedures. Three local IUE unionswhich participated in the referendum were incumbentrepresentatives at Sperry's plant. The Respondent was notamong them, however, as it was newly formed.6b. The alleged unlawful disciplinary action taken orthreatened by the Union against strikebreakers andits immediate contextOn September 15, 1976 (at the expiration of the thencurrent bargaining contract), the Union struck Sperry insupport of new contract demands; and it commencedpicketing at the plant premises at or about 6 a.m. onSeptember 16. All union members including the 11 in-volved in this proceeding participated in the strike, andindeed most of the latter II employees thereafter eitherfollowing the conduct of the referendum; and (c) copies of the IUEconstitution were maintained at the Respondent's offices and the IUEoffices to which members could obtain and/or review on request.A number of the employees who testified at this hearing, however,claimed that they were not in fact aware of the resignation provisions set outin the Appendix, when, as related below, they submitted resignations to theUnion during the course of the 1976 strike in order to cross the picket lineand go to work.For reasons explicated in the concluding section of this Decision, I do notbelieve that the Union's case would be helped by a finding, contrary to theposition of General Counsel, that the employees here involved either had, orwere chargeable with, knowledge of the resignation rules in question in thetotal circumstances of this case.Accordingly, I need not make a definitive finding either way and I do notdo so. As later stated. I would arrive at a conclusion sustaining the allegedviolation even if I were to grant the Union the full benefit of its argumentthat it did all it reasonably could be expected to do to publish the terms ofits membership resignation rules.The provision which authorizes the Union to fine members for willfulviolations of the strike call and to collect fines of up to $100 a day for willfulviolations, as set out in part 2 of Appendix A, was adopted by theRespondent Union as an amendment to its constitution on May 26, 1976, ata duly noticed meeting.100 ENGINEERS UNION LOCAL 444signed up for picket duty or actually performed somepicket duty.7During the course of the aforementioned strike, 11employees of Sperry mailed the Union a letter resigningfrom the Union, and returned to work for Sperry. Thenames of these employees, the date of each letter, and thedate of return to work is as follows:Mary DominiqueLawrence FerrisoAnthony ScocaRichard BallingerEugene WellsF. NestleJoseph VespoDave HelmsBarry DorfHorst LoheWalter Pruss10/4 -10/610/19 -10/2010/12 -10/1210/14 -10/1410/14 -10/1510/15 -10/1510/12 -10/1810/15 -10/1810/26 -10/2910/21 -10/2510/29 -11/1The Union received each of the aforementioned letters indue course of mail and promptly notified each sender that,by reason of the provisions of article XIX, section D, of theIUE constitution, a member could not resign during astrike. A copy of article XIX, section D, accompanied eachsuch letter. Some of the members were also advised thatarticle XXII, paragraph 4, of the Union's constitutionprovided that, "any member who willfully violates suchstrike shall be fined the sum of two times his gross payearned on each day of violation, but in no case less thanthe sum of one hundred dollars per day for each day ofviolation," and that the constitutional provisions could notbe set aside by any agreementsOn November 29, the Union sent the following letter toeach of the aforementioned persons:9In accordance with Article XXII of the EngineersUnion constitution you are liable to a fine for yourfailure to observe the strike call. Accordingly, we areofficially notifying you that the amount of such fine forwhich you are liable is $-. Make check payable to theEngineers Union and send to Mineola Avenue, RoslynHeights, N.Y., 11577 on or before December 7, 1976.If you wish to appear before the Executive Boardarrangements can be made by calling the Union office(516) 484-1927 on or before December 7, 1976: 10On December 10, the Union sent the following letter toeach of the 11 I individuals:The Engineers Union has not received the paymentof the fine, as authorized by Article XXII of theEngineers Union Constitution, to which you are liablefor failure to observe the strike call, and as requested inthe Union's letter to you dated November 29, 1976.I note, in passing, that some of the employees testified that they signedup for picket duty only because they were required to do so as a conditionprecedent to obtaining strike benefits. I need not and do not decide whethertheir representations about their reasons for picketing were in fact true.s As noted, the full text of art. XIX, sec. D, and art. XXII, par. 4, are setout in Appendix A, attached hereto.9 Earlier, on November 2, the Union reached a new contract with Sperryand ended its strike. That contract also contained union-shop provisions.Although offered to you, you also failed to request anappearance before the Executive Board. Your member-ship status, therefore, lost its "good standing" asauthorized by Article XIX, paragraph 2 and ArticleXXII, paragraph 4 of the Engineers Constitution.While you will remain a member all privileges pertain-ing to membership in good standing are removed to theextent stated in the various articles of the EngineersUnion Constitution.Failure to pay the fine leaves the Union no alterna-tive but to request its attorney to take legal action tocarry out the provisions of the constitution, which hasbeen duly approved by its members.On December 29, the fines imposed not having beenpaid, counsel for the Union sent the following letter to eachof the individuals listed above:Our client, the Engineers Union, Local 444 IUEAFL-CIO, has informed you of the fine that has beenassessed against you for crossing its picket line toperform work for Sperry during the course of therecently concluded strike and has duly demandedpayment thereof.Please be advised that unless you pay this fine withinten (10) days, we shall have no recourse but to institutean appropriate legal proceeding for collection. Ic. The parties' contentions; statement of operativeprinciples and conclusionsStated broadly, the position of the complaint's propo-nents is that, notwithstanding the union constitutionalprovisions appended hereto, the Union's conduct in finingthe 11 employees for the strikebreaking activity in whichthey engaged after submitting resignations of their unionmembership was conduct falling within the prohibitions ofSection 8(b)( )(A). The Union's position, on the otherhand, is that it did no more than the rules in questionauthorized it to do, and that its conduct was excepted bySection 8(bXI)(A)'s proviso that this statutory section'sprohibitions "shall not impair the right of the labororganization to prescribe its own rules with respect to theacquisition or retention of membership therein." On thebasis of established Board precedents binding upon me asdiscussed below, I hold with the complaint's proponents.Before proceeding with my discussion of operative Boardprinciples and the result they call for here, some prelimi-nary observations are in order. The parties' briefs containextensive threshhold arguments about the adequacy of thenotice given to or otherwise possessed by the employeeshere involved about the inclusion in their membershipcontract of the restrictions on their membership resigna-tion. Those of the complaint's proponents on this matterare founded on the basic premise that the Union owed aThe I I employees then regularly paid the union dues or their equivalent inmoneys for the time periods during which the bargaining contracts' union-shop provisions bound them so to do as a condition of employment.o1 In the case of Mary Dominique, the amount of the fine mentioned inthe letter was $3,651.28. The record does not disclose the amount of the finelevied on the other 10.II The record is silent as to whether actions to recover the fines were infact instituted and, if so, with what results.101 DECISIONS OF NATIONAL LABOR RELATIONS BOARDduty, under the law, to do something more to notify itsmembers about the requirements of the rules in questionthan what it did, especially since it imposed compulsorymembership on the employees in enforcing its bargainingcontracts' union-shop provisions-and, having failed tomeet that "duty," it cannot validly rely on the rule as adefense to the conduct here complained of. The Union'sargument, on the other hand, is founded on the premisethat each employee who enters into a union-membershipcontract is obligated to inform himself about the ruleswhich set out his contractual membership undertakings;and so long as those rules are published by the Union in aform available to all members, the Union is entitled toexpect obedience thereto-especially where, as here, themembership relationship of those involved is of longstanding.As earlier explained in footnote 6 of my Decision supra, Iwill assume, without definitively so deciding, the merits ofthe Union's argument with respect to the fulfillment of itsfiduciary duty to inform its members of the requirements ofthe rules here involved. I do so because, in my view, thatunion argument, even if meritorious, would not remove theUnion's disciplinary conduct here in issue from the reachof Board cases I regard as requiring, in any event, that Isustain the complaint's allegations in this case because theterms of the Union's rules, and their enforcement, areoffensive to the statutory scheme and cannot, accordingly,be sanctioned by the Board. The Board cases I here refer toinclude International Union, United Automobile, Aerospaceand Agricultural Implement Workers, UA W (General Elec-tric Company), 197 NLRB 608 (1972); Local 1384, UnitedAutomobile, Aerospace, Agricultural Implement Workers,UA W (Ex-Cell-O Corporation), 219 NLRB 729 (1975); andthe Supplemental Decision in the same case following aremand of 219 NLRB 729 by the Seventh Circuit Court ofAppeals, 227 NLRB 1045.12I begin with the General Electric case-one virtuallyindistinguishable on its facts. There, as here, the complaintalleged, as violative of Section 8(b)(l)(A), the levying offines by a union on employees who had submittedresignations of their union membership during the courseof a lawful strike and crossed the picket line; and there, ashere, the union defended its conduct on the ground that theindividuals who resigned had done so in violation of unionconstitutional limitations on the right to resign. The unionresignation rule provided there, in relevant part, thatresignations "shall be effective only if by written communi-12 See also Local Lodge No. 1994, International Association of Machinistsand Aerospace Workers. A FL-CIO (O.K. Tool Company, Inc.) 215 NLRB 651(1974).i3 The Board expressly noted that the following language in the SupremeCourt's decision in Scofield v. N.L.R.B.. 394 U.S. 423. 426, 430 (1969),supported its concept of employees' rights to choose to leave the union as a"strategy" for escaping from the impeding effects of such union rules orpolicies as those sought to be furthered by the Union here:..under this dual approach, Sec. 8(b(I) leaves a union free toenforce a properly adopted rule which reflects a legitimate unioninterest, impairs no policy Congress has imbedded in the labor laws,and is reasonably enforced against union members who are free toleave the union and escape the rule.i4 As later explained, I construe the provisions of Respondent's resigna-tion rule (part I of Appendix A) as being even more restrictive in characterthan that in General Electric and in the Ex-Cell-O case (next discussed).cation, signed by the member, and sent by registered orcertified mail, return receipt requested, to the FinancialSecretary of the Local Union within the ten (10) day periodprior to the end of the fiscal year of the Local Union asfixed by this Constitution, whereupon it shall becomeeffective sixty (60) days after the end of such fiscal year."The Board examined the terms of that rule in light ofstatutory policy, which, in the Board's view, "envisioned"that a member has a protected right to "avail himself of thestrategy of leaving the union" to work behind a unionpicket line.'3And the Board found the union's regulationof its members' right to resign to be so unduly restrictive incharacter as "to amount in effect, to a denial to members ofa voluntary method of severing their relationship with theUnion." 197 NLRB at 609.14In the later decided Ex-Cell-O case, the Board faced asimilarly postured union contention that certain individu-als' failure to comply with a resignation rule, identical tothat in General Electric, afforded the union the right tocontinue to treat them as members notwithstanding thoseindividuals' prior submission of resignation letters.'5TheBoard rejected the contention on the grounds that GeneralElectric's rulings so required. In so doing, the Board noteda union argument that General Electric was wronglydecided, and found it without merit; and it referred to thefact that the Supreme Court had since affirmed, in twodecisions, rulings in other Board cases which imposed8(b)(1)(A) sanctions on unions who levied fines on formermembers for postresignation strikebreaking activity where,although each of the respective union-respondents hadpublished rules or policies forbidding strikebreaking, nei-ther had any published rules defining or limiting theirmembers' right to resign.16 Noting then, that the SupremeCourt had left open the question of whether the same resultwould obtain had there been rules limiting or defining amember's right to resign from the union, the Board stated itwould adhere to the concepts of General Electric until theSupreme Court had ruled on that issue.When Ex-Cell-O was taken to the Seventh Circuit Courtof Appeals for enforcement and review, the Court wastroubled by the failure of the Board to delineate and toexpress its views on a question among others,...whether a restriction of resignation to a 10-dayperiod is so reasonable in the time allowed as to fallwithin the proviso in Section 8(b)(IXA) of the Act, asbeing the exercise of "the right of a labor organization5s The union there sought to enforce against these individuals theobligations of a maintenance-of-membership provision in a bargainingagreement postdating the affected individuals' submission of resignations, inthe context of a strike, so that they could go to work. The complaint alleged,and the Board found, that the union's efforts to collect dues from theseindividuals were violative of Sec. 8(b)(IXA) and (2) of the Act.1B Booster Lodge No. 405, International Association of Machinists andAerospace Workers ofAmerica [Boeing Co.] v. N. LR.B, 412 U.S. 84 (1973);and N.LR.B. v. Granite State Joint Board et al. [International Paper BoxMachine Co.], 409 U.S. 213 (1972). Cf. N.LR.B. v. Allis-Chalmers Manufac-turing Co., 388 U.S. 175 (1967), which held that a union was free, under theAct, to discipline members for strikebreaking activity. But, as the Court laterstated, the holding of that case is inapplicable if the member had resignedbecause, with the member's resignation, the Union's "power over him ends."See 409 U.S. at 213.102 ENGINEERS UNION LOCAL 444to prescribe its own rules with respect to the acquisitionor retention of membership therein."Accepting the remand, the Board addressed that issue in itsSupplemental Decision at 229 NLRB 1045, and answeredit in the negative. It noted that, although the union had alegitimate interest in maintaining solidarity during a strikeand in barring the submission of employee resignationswhile a lawful strike was in progress, the Supreme Courthad specifically indicated, in Granite State, that strikingemployees may also have compelling and cognizableinterests of their own in wanting to abandon the strike andreturn to work. And, pointing to the character of therestrictions on member resignations which the union ruleimposed, the Board expressed its judgment that thoserestrictions were:...broader than those which are necessary to servethe union interest because resignations are barredduring nonstrike periods as well, except for the last 10days of the year. Not only does the rule lack precisetailoring to the Union's needs, but also gives no regardto the important considerations that the Supreme Courthas explained may necessitate an employee's resigna-tion during a strike. [229 NLRB at 1051.117The Board then said, in conclusion:In sum, we cannot view this constitutional provisionas affording a reasonable accommodation between theUnion's and the employees' conflicting interests inas-much as it compels continued membership for as longas 2 years, is not narrowly tailored to the Union'slegitimate needs, and accords no weight to the compet-ing considerations which may necessitate resignationduring a strike. While we are not presented with and donot rule on the question of what, if any, provisions in aunion's constitution or bylaws limiting the time ormanner of resignation would pass muster under theAct, we decide today that on balance Respondent'sprovision must bow to the employees' exercise of theirSection 7 right to refrain from concerted activitiesfollowing resignation from a union. [229 NLRB at1051.]s8I turn now to the task of construing the terms of theRespondent's resignation rules for purposes of determin-ing, as the above cases show I must, the question whethertheir operative scope is not only confined to bounds17 At this point the Board quoted the language of the Supreme Court inGranite State, supra, 409 U.S. at 217-218:Events occurring after the calling of a strike may have unsettlingeffects, leading a member who voted to strike to change his mind. Thelikely duration of the strike may increase the spector of hardship to hisfamily; the ease with which the employer replaces the strikers maymake the strike seem less provident.'is A similar concept of how a conflict between cognizable union andemployee interests should be resolved was expressed in the O.K. Tool case,citation supra -one in which the union there involved had a rule providingthat a member was not relieved of his obligation to refrain fromstrikebreaking by resigning "during the period of the strike ... or within 14days preceding its establishment." The Board there said (215 NLRB at 653):necessary to the fulfillment of the Union's strike-solidarityneeds, but also accommodates the needs of the employees,here parties to the membership relationship, to have ameaningful opportunity to sever their union ties if they sochoose.I have no difficulty in finding that the rules are notnarrowly tailored to meet the Union's strike-solidarityneeds. For plainly they do not bar member resignationsonly during strike periods but they also do so duringnonstrike periods as well.Nor do I have any real problem in finding that nomeaningful "escape" period, if any, is allowed by theprovision of the rules to employees who, as here, joined theRespondent at times when a bargaining agreement withunion-shop provisions was in effect, who remained contin-ually covered thereafter by virtue of the fact that allsuccessive contracts consistently included the same union-shop provisions, and who never found themselves in asituation where there was neither a strike in progress nor abargaining agreement with union-shop provisions in ef-fect. 9It follows from all I have said above that the GeneralElectric, Ex-Cell-O, and O.K. Tool cases compel a findingthat the Respondent's rule gives it no sanctuary from thereach of Section 8(b)(1IXA)'s prohibitions of conductplainly engaged in to deter or to restrain employees fromchoosing to forgo the benefits of union membershipthrough the submission of otherwise valid resignations soas to cross a picket line to go to work.I dispose of the precise issues posed by the complaint byfinding, as alleged, that the Respondent violated Section8(b)(1)(A) of the Act by levying and threatening to levyfines on the II11 employees named in the complaint forcrossing the picket line after resigning their union member-ship.Upon the foregoing findings of fact and the entire recordin this case, I state the following:CONCLUSIONS OF LAW1. The Union is a labor organization within the mean-ing of Section 2(5) of the Act.2. Sperry is an employer within the meaning of Section2(2) of the Act, and is engaged in commerce within themeaning of Section 2(6) and (7) of the Act.3. The Union interfered with, restrained, and coercedemployees in the exercise of rights guaranteed to them bySection 7 of the Act, and thereby engaged in unfair laborBalancing an individual's right under Section 7 to refrain fromconcerted activity following resignation from a union against that of aunion to maintain solidarity during a strike, we conclude that the lattermust give way. Conformity may be none too high a price for thebenefits of union membership. But the choice, at least in the absence ofreasonable restrictions on resignation, is the individual's to make, notthe union's. Should he choose to resign and to forgo the benefits ofunion membership, the union may not nonetheless seek to exactconformity without regard to the individual's Section 7 rights.9is It bears noting that the last contract predating the strike depicted bythis record expired on September 15; that this strike ended on November 2when the bargaining negotiations culminated in a new agreement; and thatthe latter contract, like those before it. provided that employees mustbecome and remain union members as a condition of employment.103 DECISIONS OF NATIONAL LABOR RELATIONS BOARDpractices proscribed by Section 8(b)(1)(A) of the Act, byinstituting disciplinary proceedings against Mary Domi-nique, Lawrence Ferriso, Anthony Scoca, Richard Balling-er, Eugene Wells, F. Nestle, Joseph Vespo, Dave Helms,Barry Dorf, Horst Lohe, and Walter Pruss, by fining eachof them, and by threatening to enforce payment of suchfine, because said employees crossed the Union's picketline at Sperry's premises and returned to work for Sperryafter duly submitting resignations of their membership inthe Union.4. The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Sec-tion 2(6) and (7) of the Act.THE REMEDYHaving found that the Union has engaged in, and isengaging in, certain unfair labor practices, it will berecommended that it be required to cease and desisttherefrom. In order to effectuate the purposes of the Act, itwill also be recommended that the Union be required torescind the fines it has imposed on the above-namedemployees and, if any portion thereof has been paid, torefund the full amount of the same, together with interestat the rate of 7 percent per annum, to run from the date thefines were paid until the date the Union tenders a refund.Upon the foregoing findings of fact, conclusions of law,and the entire record in the case, and pursuant to Section10(c) of the Act, I hereby issue the following recommend-ed:ORDER20The Respondent, Engineers Union Local 444, Interna-tional Union of Electrical, Radio and Machine Workers,AFL-CIO, CLC, Roslyn Heights, New York, its officers,agents, and representatives, shall:1. Cease and desist from:(a) Interfering with, restraining, or coercing employees inthe exercise of rights guaranteed them by Section 7 of theAct, by imposing or threatening to impose court-collectiblefines on employees who, after submitting resignations oftheir union membership, crossed the picket line to go towork at Sperry Rand Corporation during a strike againstthe latter which began on September 16, 1976.(b) In any like or related manner interfering with,restraining, or coercing employees in the exercise of rightsguaranteed by Section 7 of the Act.2. Take the following affirmative action which is foundnecessary to effectuate the purposes of the Act:(a) Rescind and expunge from its records the fines itlevied against Mary Dominique, Lawrence Ferriso, Antho-ny Scoca, Richard Ballinger, Eugene Wells, F. Nestle,Joseph Vespo, Dave Helms, Barry Dorf, Horst Lohe, andWalter Pruss because, following their submission of resig-nations of their union membership during a strike againstSperry Rand Corporation which began on September 16,1976, they crossed the picket line to go to work for thatCompany.(b) Forthwith notify each of the above-named employ-ees, in writing, that the fine heretofore imposed upon himor her has been rescinded, and that it will take no action tocollect the same.(c) Refund to each of the aforementioned individuals allmoneys they may have paid to it as a result of the aforesaidfines with interest as set forth in the section hereof entitled"The Remedy."(d) Post at its business office and all meeting halls copiesof the attached notice marked "Appendix B."21Copies ofsaid notice, on forms provided by the Regional Director forRegion 29, after being duly signed by an authorizedrepresentative, shall be posted immediately upon receiptthereof, and be maintained by it for a period of 60consecutive days thereafter, in conspicuous places, includ-ing all places where notices to members are customarilyposted. Reasonable steps shall be taken to insure that saidnotices are not altered, defaced, or covered by any othermaterial.(e) Mail to the Regional Director for Region 29 thenumber of copies of said notice requested by said RegionalDirector for posting by Sperry Rand Corporation, saidemployer being willing, in places where notices to itsemployees are customarily posted. Copies of said notices,to be furnished by the aforesaid Regional Director, afterbeing duly signed by an authorized representative, shall beforthwith returned to said Regional Director.(f) Notify the Regional Director for Region 29, inwriting, within 20 days from the date of this Order, whatsteps it has taken to comply herewith.20 In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec.102.48 of the Rules and Regulations, be adopted by the Board and becomeits findings, conclusions, and Order, and all objections thereto shall bedeemed waived for all purposes.21 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted by Orderof the National Labor Relations Board" shall read "Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board."APPENDIX ATHE RELEVANT PROVISIONS OF UNION MEMBERSHIPRULESPart IARTICLE XIX, Section D, of the IUE ConstitutionWithdrawal from membership. Except where a collec-tive bargaining agreement with a member's employerprovides for a different notice of withdrawal from theUnion, a member may withdraw from the Union only ifhe is in good standing and gives notice to the Record-ing Secretary of his Local Union by certified orregistered mail, not less than sixty (60) days in advanceof the effective date of the proposed withdrawal. Nosuch withdrawal shall be effective during the period ofa collective bargaining agreement between the Unionand the member's employer requiring union member-ship as a condition of employment or during the periodof an authorized strike against the member's employer.Any notice of withdrawal given less than sixty (60) daysbefore such an authorized strike commences, as well as104 ENGINEERS UNION LOCAL 444any notice of withdrawal given during the course ofsuch an authorized strike, shall not be effective until theconclusion of the strike, or at the end of sixty (60) days,whichever is later.Part 2ARTICLE XXII, Section 4 of the Respondent's Consti-tutionIt is the duty and obligation of each member to obeyand carry out any strike duly adopted, authorized andapproved by the membership. In addition to any otherlegal remedies afforded the Union because of thefailure of any member to comply with the strike call,any member who willfully violates such strike shallwillfully be fined the sum of two times his gross payearned on each day of violation, but in no case less thanthe sum of one hundred (100) dollars per day for eachday of violation. Such determination as to whether amember had willfully violated the strike call shall bedetermined by a majority of the Executive Board, andif it determines that there has been willful violation, theamount of the fine shall be paid by the member withinseven (7) days after such determination is made. Anymember who fails to pay such fine within the seven (7)days shall be automatically removed from the status ofa member in good standing and, in addition, suchmember shall be liable for the amount of fine in anyaction at law brought to effect its collection.105